Indictment, charging defendant with forging and counterfeiting two notes, Ebenezer Kelley to Samuel Page or order; $1,589.25, payable on demand, with interest, date Aug. 25, 1804; and $260, payable on demand, with interest, date Nov. 21, 1803; and uttering the same notes.
Plea: not guilty.
The facts were : that Kelley had given genuine notes of the tenor of those described; had paid them; defendant forged notes every way resembling the genuine, and gave them up to Kelley as the genuine, to be cancelled, retaining the true notes in his possession.
The indictment was for forging the notes he gave up to be cancelled on payment.

Defendant convicted and sentenced.

N. B. Defendant immediately broke jail and escaped.